DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakamura et al. (Pub. No. US2004/0158650)
As per claim 1, Nakamura discloses a method for data transmission (fig.1, 132) between an integrated circuit (fig.1, 102) and an evaluation unit (fig.1, 101) connected to an interrupt pin (fig.1, 114) of the integrated circuit, wherein the data transmission is carried out by selectively triggering an atypical interrupt signal (fig.1, 205 (e.g., type)) or a plurality of interrupt signals composed of regular and atypical interrupt signals. (paragraphs 117-122, the selector 151 can switch each connection of the four data lines 132 for transmitting four different kinds of interrupt signals.)
 
As per claim 2, Nakamura discloses wherein the atypical interrupt signal or signals have a duration that differs from that of a regular interrupt signal. (paragraphs 156-159, second input/output section 124 transmit interrupt signals via the data lines 132 during the data signal quiescent period.)
 
As per claim 3, Nakamura discloses wherein the plurality of interrupt signals is configured as a sequence of regular interrupt signals and/or atypical interrupt signals. (paragraph 245, various combinations of each element and the change of their order)
 
As per claim 4, Nakamura discloses wherein the sequence is configured as a succession of interrupt signals having different distances between the interrupt signals. (paragraph 75, A time of one clock means a cycle of a clock signal outputting a data signal via a data line)
 
As per claim 5, Nakamura discloses wherein the evaluation unit is in a sleep mode, from which it is reactivated by means of the atypical interrupt signal or the plurality of interrupt signals composed of regular interrupt signals and/or atypical interrupt signals. (paragraphs 177-179, the transmission of both a data signal and an interrupt signal is disabled for a certain period 313 (=T.sub.3) from the point where the transmission of a data signal is completed and for a certain period)

As per claim 6, Nakamura discloses wherein the evaluation unit is configured in two parts as a logic unit and a microcontroller (fig.1, 114), wherein both the logic unit and the microcontroller are connected to the interrupt pin, and, when it receives an atypical interrupt signal, the logic unit activates the microcontroller and the microcontroller evaluates further interrupt signals thus transmitting the data. (paragraphs 90-91, an interrupt signal detecting section which has a data signal quiescent period detecting section and detects an interrupt signal from among signals transmitted from the second 
transmission apparatus via another one of the data lines)
 
As per claim 7, Nakamura discloses wherein the evaluation unit returns to sleep mode after a specified time or after a specified signal. (paragraphs 114-118, the first transmission apparatus and the second 
transmission apparatus determines a transmission mode according to a command signal.)
 
As per claim 8, Nakamura discloses wherein the interrupt signal or signals are generated by reading data from the integrated circuit. (paragraphs 192-195, carrying out commands written on ROM have the functions of the data signal generating section)
 
As per claim 9, Nakamura discloses wherein the data is read block by block. (paragraphs 192-195, carrying out commands written on ROM have the functions of the data signal generating section)
 
As per claim 10, Nakamura discloses wherein the data transmission writes to a memory. (paragraph 194, written on ROM)
 
As per claim 11, Nakamura discloses wherein the evaluation unit writes to a memory of the integrated circuit, thus configuring a backward channel. (paragraphs 192-195, carrying out commands written on ROM have the functions of the data signal generating section)
 
As per claim 12, Nakamura discloses wherein the data originates from a data source that is wirelessly connected to the integrated circuit. (paragraphs 112-113, a wireless communication device complying)
 
As per claim 13, Nakamura discloses a method of use of the method according to claim 1 for data transmission between an integrated circuit and an evaluation unit connected to an interrupt pin of the integrated circuit. (paragraph 226, interrupt signal detecting section 114 can detect the signal transmitted via the after-mentioned interrupt line as an interrupt signal whenever it is transmitted.)
 
As per claim 14, Nakamura discloses wherein the integrated circuit is configured as an NFC circuit and the evaluation unit is configured as an FPGA or microcontroller. (paragraph 50, IC cards)
 
As per claim 15, Nakamura discloses a circuit arrangement comprising an integrated circuit(fig.1, 102), which is configured as an NFC circuit, and an evaluation unit(fig.1, 101), which is configured in two parts as a logic unit (fig.1, 141) and a microcontroller (fig.1, 114) , wherein the logic unit and the microcontroller are directly or indirectly connected to an interrupt pin of the integrated circuit and an output of the logic unit is connected to an input of the microcontroller. (paragraph 226, interrupt signal detecting section 114 can detect the signal transmitted via the after-mentioned interrupt line as an interrupt signal whenever it is transmitted.)

As per claim 16, Nakamura discloses wherein both the logic unit and the microcontroller are directly connected to the interrupt pin. (paragraph 226, interrupt signal detecting section 114 can detect the signal transmitted via the after-mentioned interrupt line as an interrupt signal whenever it is transmitted.)

As per claim 17, Nakamura discloses wherein the logic unit comprises a buffer for storing a sequence of interrupt signals. (paragraph 194-195, carrying out commands written on ROM have the functions of the data signal generating section 401, the data signal dividing section 402 
and the data signal transmitting section 403.)

As per claim 18, Nakamura discloses wherein the plurality of interrupt signals is composed of regular or atypical interrupt signals. (paragraph 52, an interrupt signal detecting section for detecting an interrupt signal from among signals transmitted from the second transmission apparatus via the data line. In addition, the selector 151 can switch each connection of the four data lines, transmit four different kinds of interrupt signals via each of the four data lines as further cited in paragraph 120)

Response to Amendment

3.	Applicant's amendment filed on 6/29/2022 have been fully considered but does not place the application in condition for allowance.
a. With respect to claims 1-17, Applicant argues that Nakamura relates to an arrangement of a first and a second transmission apparatus. Nakamura is starting is the use of master-slave communication that does not provide for the slave device to start communication whereas the present invention using the interrupt signals in the context of the present invention enables the transmission of freely selectable data from the integrated circuit to the evaluation unit. Examiner respectfully disagrees. As Nakamura notes at (paragraphs 151-121, Examiner further cited for clarification, The selector 151 is a switching device for selecting alternatively a data signal or an interrupt signal. The selected signal is transmitted on one data line, the selector 151 can switch each connection of the four data lines, transmit four different kinds of interrupt signals via each of the four data lines 132.)
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., using the interrupt signals in the context of the present invention enables the transmission of freely selectable data from the integrated circuit to the evaluation unit) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant' s arguments are thus not persuasive towards patentability of the claims as presented and the rejections of record are maintained.

4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Kato [US Pub. No. US2005/0053095] discloses a data transmission apparatus capable of transmitting data in high-speed to/from an IC.

Conclusion
5. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
					Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsai Henry can be reached at (571)272-4176 or via e-mail addressed to [Henry.Tsai@USPTO.GOV].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300 for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. T. H./
Examiner, Art Unit 2184


/HENRY TSAI/               Supervisory Patent Examiner, Art Unit 2184